Beck, P. J.,
dissenting. I respectfully dissent from the ruling of the majority of the court. “A purchaser of land, who is in undisturbed possession under his vendor’s bond to make or cause to be made good and sufficient title on the payment of the purchase-money, can not recover from the vendor partial payments made on the purchase-price solely on the ground of a defect in the vendor’s title. Such relief is dependent upon the vendee’s equitable right of rescission or cancellation, which does not exist unless he allege that the vendor is insolvent or a non-resident, or some other fact which would make it inequitable for the vendor to hold the purchase-money already paid and to collect the balance.” Henderson v. Fields, 143 Ga. 547 (85 S. E. 741); McGehee v. Jones, 10 Ga. 127; Mallard v. Allred, 106 Ga. 503 (32 S. E. 588). Under the principles ruled in the case of Henderson v. Fields, supra, and the other cases cited, and still other cases laying down this doctrine, I am of the opinion that the demurrer should have been sustained.